Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 8, 10-11 and 21-36) in the reply filed on 12/1/2022 is acknowledged. Claims 34-36 are amended to direct to a manufacturing apparatus. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zilian et al. (EP 2 202 016, filed on Nov. 27, 2008; English Translation provided) in view of Hochsmann et al. (US 7,748,971).
Regarding claim 8, Zilian teaches that, as illustrated in Figs. 1-6, a device for producing 3D moulded parts, comprising
i.	at least one coater (e.g., as shown in Fig. 3) with two coating blades (Fig. 3, items 28a’ and 28b’ ([0032] (smoothing slides))) and a particle application opening (as shown in Fig. 3, item 16a’ or 16b’ ([0029], [0030] (powder chambers 16a’ and 16b’ providing a particle application opening))) comprising one or two discharge gaps (Fig. 3, items 19a’ and 19b’ ([0031] (powder outlet openings 19a’ and 19b’))) and one or two sealing gaps (as shown in Fig. 3 provided by items 24a’ and 24b’),
ii.	at least one print head (as shown in Fig. 1),
iii.	at least one silo (Fig. 3, item 16a’ or 16b’ ([0029], [0030] (powder chambers 16a’ and 16b’ ))) for particulate material,
v.	a construction field (as shown in Fig. 1), wherein the particle application opening is arranged substantially horizontally or vertically.
	However, Zilian does not explicitly disclose that at least one means for generating oscillations in the coater. In the same field of endeavor, applying fluids, Hochsmann discloses that, as illustrated in Figs. A, B, C, the apparatus of this invention is also arranged such that blade 7 is driven by at least one high speed electric motor, which vibrates the blade via one cam 12 (col. 7, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zilian to incorporate the teachings of Hochsmann to arrange the blade driven by one electric motor, which vibrate the blade via one cam. By doing so, it would be possible to achieve a greater degree of compacting of fluid/powder (Col. 3, Line 4), as recognized by Hochsmann. 
Regarding claim 21, Zilian teaches that, as illustrated in Fig. 3, the particle application opening(s) has one or two discharge gaps (Fig. 3, items 19a’ and 19b’ ([0031] (powder outlet openings 19a’ and 19b’))) and one or two sealing gaps (as shown in Fig. 3 provided by items 24a’ and 24b’).
Regarding claim 22, Zilian teaches that, as illustrated in Fig. 3, the particle application opening(s) is switchable because the rotatory conveyor shafts 24a’ and 24b’ ([0031]) control the particle application opening(s). For example, if the conveyor shaft 24a’ is stopped, this side of particle application opening will be closed.  
 Regarding claim 23, Zilian teaches that, as illustrated in Fig. 3, the particle application opening(s) is arranged substantially at the lower end of the silo(s).
Regarding claims 24, 25, 28-30, Zilian does not explicitly disclose that the coating blades are totable about an axis and an angle of 0.1 to 5 degree. Hochsmann teaches that, as illustrated in Fig. B, the coater device is laterally tiltable, for adjusting an angle between the coating blade and the construction field (i.e. Blade 7 is arranged such that its angle of rotation about axis 9 is 0.1 to 5 degrees along the direction in which particulate matter 5 is built up, whereby axis 9 (related to claim 30) is situated above the surface to be coated. Col. 6, Lines 61-64). In the opposite direction, blade 7 is arranged such that its angle of rotation about axis 9 is -0.1 to -5 degree. So, the total angle between the coating blade and the construction field is from -5˚ and +5˚ (overlapping). About claim 25, Hochsmann further teaches that, as illustrated in Fig. B, the tilting is effected about an axis of rotation representing the axis formed by an overlap of the central particle application opening and the coating blade undersides (i.e. the axis of rotation 9 for the arrangement of blade 7 is selected such that a specified stroke length marked by arrow 8 is achieved at the underside of the blade. Col. 6, Lines 58-60). Further, in the teachings of Hochsmann, the one respective coating blade can each carry out an oscillation as shown in Fig. B (related to claim 28). As illustrated in Figs. B, C, Hochsmann discloses that, the system comprising blade 7 and hopper 3 oscillates not only in the traversing direction marked by narrow 16, but also vertically. The oscillatory motion is indicated by arrow 8 (col. 6, lines 54-56) (related to claim 29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zilian to incorporate the teachings of Hochsmann to have the coating blade tilted and vibrate the coating blade individually in both horizontal and vertical directions. By doing so, it would improve the uniform and smoothness of coating on the construction field, as recognized by Hochsmann (col. 1, lines 10-19). 
Regarding claim 26, Zilian teaches that, as illustrated in Fig. 3, each coating blade is independently disposed along the working field. Hochsmann discloses that, as illustrated in Figs. A, B, C, the apparatus of this invention is also arranged such that blade 7 is driven by at least one high speed electric motor, which vibrates the blade via one cam 12 (col. 7, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zilian to incorporate the teachings of Hochsmann to arrange the blade driven by one electric motor individually, which vibrate the blade via one cam independently. By doing so, it would be possible to achieve a greater degree of compacting of fluid/powder (Col. 3, Line 4), as recognized by Hochsmann. 
Regarding claim 27, Zilian teaches that, as illustrated in Fig. 3, to improve their conveying effect, the conveying shafts 24a’, 24b’ are provided on their surface with a plurality of depressions 26a’, 26b’ ([0031], lines 5-7). Thus, Zilian discloses that the sealing gap and the discharge gap are adjustable by means of a gap adjusting element (i.e., the depressions 26a’ and 26b’). Zilian realizes the sealing gap and the discharge gap have an adjustable width which is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., the sealing gap and the discharge gap are adjustable by means of a gap adjusting element to a width of 5 to 0 mm) as a result of routine optimization of the result effective variable of the adjustable width for the sealing gap and the discharge gap in an effort to efficiently convey particles.
Regarding claim 31, Zilian teaches that, as illustrated in Figs. 1, 3, a unit including the silos, the particle application openings, the coating blades and the means is movable in two opposite directions (for example, P1 and P2 directions in Fig. 1) and the application of particulate material is possible in each of the two opposite directions. However, Zilian does not explicitly disclose that, the movement in two opposite directions is generated by oscillating. Hochsmann discloses that, as illustrated in Figs. A, B, C, the apparatus of this invention is also arranged such that blade 7 is driven by at least one high speed electric motor, which vibrates the blade via one cam 12 (col. 7, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zilian to incorporate the teachings of Hochsmann to arrange the blade driven by one electric motor, which vibrate the blade via one cam. By doing so, it would be possible to achieve a greater degree of compacting of fluid/powder (Col. 3, Line 4), as recognized by Hochsmann. 
Regarding claims 32-35, Zilian teaches that, as illustrated in Fig. 3, the coater device includes two coating blades (Fig. 3, items 28a’ and 28b’) and a single particle application opening (as shown in Fig. 3; i.e., in this case, one of the rotary conveyor shafts 24a’ and 24b’ is stopped). Further, the coater device includes two coating blades (Fig. 3, items 28a’ and 28b’) and two particle application openings (as shown in Fig. 3; i.e., the rotary conveyor shafts 24a’ and 24b’ are running) (related to claims 33 and 34). When the rotary conveyor shafts 24a’ and 24b’ are both running/rotating, the coater device also includes two discharge gaps and two sealing gaps (related to claim 35).
  Regarding claim 36, Zilian teaches that, as illustrated in Fig. 2, the coater device includes one coating blade (Fig. 2, item 28’) and two particle application openings (i.e., the rotary conveyor shafts 24a’ and 24b’ are running).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zilian et al. (EP 2 202 016, filed on Nov. 27, 2008; English Translation provided) in view of Hochsmann et al. (US 7,748,971).
Regarding claim 10, Zilian teaches that, as illustrated in Figs. 1-6, a particle application unit for producing 3D moulded parts, comprising
i.	one or two particle application opening (as shown in Fig. 3, item 16a’ or 16b’ ([0029], [0030] (powder chambers 16a’ and 16b’ providing a particle application opening))), which are arranged substantially horizontally, comprising one or two discharge gaps (Fig. 3, items 19a’ and 19b’ ([0031] (powder outlet openings 19a’ and 19b’))) and one or two sealing gaps (as shown in Fig. 3 provided by items 24a’ and 24b’),
ii.	two coating blades (Fig. 3, items 28a’ and 28b’ ([0032] (smoothing slides))),
iii.	one or two particulate material silo(s) (Fig. 3, item 16a’ or 16b’ ([0029], [0030] (powder chambers 16a’ and 16b’))).
	However, Zilian does not explicitly disclose that at least one means for generating oscillations, wherein the particle application unit comprises a means for tilting the unit about an angle. In the same field of endeavor, applying fluids, Hochsmann discloses that, as illustrated in Figs. A, B, C, the apparatus of this invention is also arranged such that blade 7 is driven by at least one high speed electric motor, which vibrates the blade via one cam 12 (col. 7, lines 5-7). Blade 7 is arranged such that its angle of rotation about axis 9 is 0.1 to 5 degrees (col. 6, lines 61-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zilian to incorporate the teachings of Hochsmann to arrange the blade driven by one electric motor, which vibrate the blade via one cam and provide a tilting angle to the blade. By doing so, it would be possible to achieve a greater degree of compacting of fluid/powder (Col. 3, Line 4), as recognized by Hochsmann.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zilian et al. (EP 2 202 016, filed on Nov. 27, 2008; English Translation provided) and Hochsmann et al. (US 7,748,971) as applied to claim 10 above, further in view of Herrmann (DE4325573, English translation provided).
Regarding claim 11, the combination does not explicitly disclose that the two coating blades are provided as a single component. In the same field of endeavor, production of moldings, Herrmann discloses that, as illustrated in Fig. 4, the blade 3 has two edges to smooth powder 1 on the powder bed surface (4) (page 2, lines 30-41) in vibration directions as shown in Fig. 4. Thus, Herrmann discloses that the two coating blades are provided as a single component. Herrmann also discloses that for testing different wiper blade shapes, material and coatings, the wiper blade 3 can be removed from the holder 16 and replaced with another one.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Herrmann to provide the two coating blades are provided as a single component. By doing so, it would be possible to create the desired powder bed height, as recognized by Herrmann (page 2, lines 12-18).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741